Case 7:19-cv-07296-CS Document1 Filed 08/05/19 Page 1of13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TEAMSTERS LOCAL 456 PENSION, HEALTH & WELFARE,
ANNUITY, EDUCATION & TRAINING, INDUSTRY
ADVANCEMENT, AND LEGAL SERVICES FUNDS by Louis A.
Picani, Joseph Sansone, Dominick Cassanelli, Jr., Saul Singer, Ross
Pepe, and Jeffrey Isaacs as Trustees and fiduciaries of the Funds, and
WESTCHESTER TEAMSTERS LOCAL UNION NO. 456, COMPLAINT

Plaintiffs, Civil Action No.

- against —

REGIONAL TRUCKING, INC.
709 Westchester Avenue
White Plains, New York 10605

and

AUTUMN MOSCA, Individually
903 Old Schoolhouse Road

New City, New York 10956

Defendants.

Semmee” Soper? “eget” Spee’ “tage” Seger’ “negee?  “Semagee” Seee’Nemee”mgeeSemeee” Neee ee See” meee Neer” Steer Smee eee ee See! See

 

Plaintiffs, by their undersigned attorneys, Blitman & King LLP, complaining of the
Defendants, respectfully allege as follows:
I. JURISDICTION AND VENUE
1. This is an action arising under the Employee Retirement Income Security Act of
1974, as amended [“ERISA”] [29 U.S.C. §§1001 ef seq.]. Itis an action by fiduciaries of employee
benefit plans for monetary and injunctive relief to redress violations of ERISA Sections 515 and

502(g)(2) [29 U.S.C. §§1145, 1132(g)(2)].

{e0106050.1) ]
Case 7:19-cv-07296-CS Document1 Filed 08/05/19 Page 2 of 13

2. Jurisdiction is conferred on this Court by ERISA Section 502(a), (e), and (g)(2) [29
U.S.C. §1132(a), (e), and (g)(2)], without respect to the amount in controversy or the citizenship
of the parties, as provided in ERISA Section 502(f) (29 U.S.C. §1132(8)].

3, Venue is established in this Court by ERISA Section 502(e)(2) [29 U.S.C.
§1132(e)(2)]. It is an action brought in the judicial district where the plans are administered and
where the ERISA violations took place.

4. This is also an action arising under Section 301{a) of the Labor-Management
Relations Act of 1947, as amended [“LMRA”] (29 U.S.C. §185(a)]. It is a suit for, among other
things, violations of a contract between an employer and a labor organization representing
employees in an industry affecting commerce as defined in the LMRA [29 U.S.C. §141 et seq.].

5. Jurisdiction is also conferred on this Court, without respect to the amount in
controversy, pursuant to LMRA Section 301(a) [29 U.S.C. §185(a)], and pursuant to the laws of
the United States of America [28 U.S.C. §1337].

Ii. DESCRIPTION OF THE PARTIES

6. Plaintiffs Louis A. Picani, Joseph Sansone, Dominick Cassanelli, Jr., Saul Singer,
Ross Pepe, and Jeffrey Isaacs are Trustees and fiduciaries of the Teamsters Local 456 Pension,
Health & Welfare, Annuity, Education & Training, Industry Advancement, and Legal Services
Funds [“Funds”] as defined in ERISA Section 3(14)(A) [29 U.S.C. §1002(14)(A)].

7. The Funds are “employee benefit plans,” “multiemployer plans,” and/or “industry
advancement programs” within the meaning of ERISA Sections 3(3) and (37)(A) [29 U.S.C.
§§1002(3), (37)] and LMRA Sections 302(c)(5) and (9) [29 U.S.C. §186(c)(5) and (9)]. The Funds
are established through collective bargaining agreements, and they are administered within the

Southern District of New York at 160 South Central Avenue, Elmsford, New York 10523 in

ha

{B01G6050. 1}
Case 7:19-cv-07296-CS Document1 Filed 08/05/19 Page 3 of 13

Westchester County, New York.

8. The Funds are jointly administered by Boards of Trustees, comprised of an equal
number of labor and management representatives in accordance with LMRA Section 302(c)(5) [29
U.S.C. 186(c)(5)].

9. Plaintiff Local 456, International Brotherhood of Teamsters also known as
Westchester Teamsters Local Union No. 456 [“Local 456” or “Union”] is an unincorporated
association maintaining its principal offices within the Southern District of New York at 160 South
Central Avenue, Elmsford, New York 10523 in Westchester County, New York. The Union is a
labor organization in an industry effecting commerce within the meaning of the LMRA Section
301 (a) [29 U.S.C. §185(a)].

10. Upon information and belief, Regional Trucking, Inc. [“Company”] is a domestic
business incorporated under the laws of the State of New York, having its principal place of
business and offices located at 709 Westchester Avenue, White Plains, New York 10605.

11. Upon information and belief, Defendant Autumn Mosca is an individual as well as
an owner, officer, agent, and/or managing agent of the Company with the business address of 903
Old Schoolhouse Road, New City, New York 10956.

12. Defendant Company operates in an industry affecting commerce within the
meaning of the LMRA Section 301 (a) [29 U.S.C. §185(a)}.

13. | Defendants are parties in interest with respect to the Funds as defined in ERISA
Section 3(14)(H) [29 U.S.C. §1002(14)(H)] and act directly as an employer and/or indirectly in
the interests of an employer in relation to the Funds, all as defined in ERISA Section 3(5) [29

U.S.C. §1002(5)].

{BO106050.1} 3
Case 7:19-cv-07296-CS Document1 Filed 08/05/19 Page 4 of 13

14. To the extent that Defendants exercised any authority or control with respect to the
management or disposition of assets of an ERISA covered plan, they are fiduciaries within the
meaning of ERISA Section 3(21)(A) [29 U.S.C. §1002(21)(A)].

III. FERST CAUSE OF ACTION

15. Plaintiffs repeat and reallege each and every allegation contained in paragraphs “1”
through “14” inclusive of this Complaint as if fully set forth herein.

16. ERISA Section 515 [29 U.S.C. §1145] provides that:

Every employer who is obligated to make contributions to a
multiemployer plan under the terms of the plan or under the
terms of a collectively bargained agreement shall, to the
extent not inconsistent with law, make such contributions in
accordance with the terms and conditions of such plan or
such agreement.

17. Atall times relevant herein, Defendant Company is party to one or more collective
bargaining agreements with Local 456 [“Agreements”].

18. Pursuant to the Agreements, Defendant Company is bound by the terms and
conditions, rules and regulations of the Agreements and Declarations of Trust of the Teamsters
Local 456 Pension, Health & Welfare, Annuity, Education & Training, Industry Advancement,
and Legal Services Funds together with the Funds’ Policy for Collection of Delinquent
Contributions [“Trusts” and “Collections Policy”).

19. | The Agreements and Trusts obligate Defendant Company to make contributions to
multiemployer plans.

20. The Agreements further obligate the Defendant Company to deduct from each of

its employees’ wages specified amounts and pay these amounts to the Union, representing Union
Pp BES sp g

dues deductions and other monies.

{80106050.1} 4
Case 7:19-cv-07296-CS Document1 Filed 08/05/19 Page 5of13

21. In addition to the above and pursuant to the Agreements, the Trusts, and the
Collections Policy together with ERISA Sections 515 and 502(g)(2) (29 U.S.C. §§1145;
1132(g}(2)] and LMRA Section 301 [29 U.S.C. §185(a)], in the event the Defendant Company
fails to timely remit contributions and deductions, the Company becomes liable not only for the
amount of contributions and deductions due, but also for the following: (1) interest on the unpaid
and untimely paid Funds contributions, at the rate of ten percent (10%) per annum; (2) liquidated
damages equal to ten percent (10%) of those delinquent contributions; and (3) the attorneys’ fees,
audit fees, and the costs of collection.

22, The Agreements and Trusts obligate the Defendant Company to remit the
contributions by the first (1st) day of the month following the month during which the hours were
worked by employees.

23.  Atall times relevant to this Complaint, and based on Defendant Autumn Mosca’s
ownership, management, and contro! over Defendant Company as well as the other factors
established by applicable law, Defendant Company is bound to the Agreements, Trusts, and
Collections Policies and is liable for the amounts owed as described in this Complaint.

24. Upon information and belief, Defendant Company is owned and operated by
Defendant Autumn Mosca from the facility located at 709 Westchester Avenue, White Plains, New
York 10605.

25. Based on Shop Steward Reports and estimates of hours worked in covered
employment, the Defendant Company owes $32,307.14 in fringe benefit contributions and
deductions for hours worked by the Defendant’s employees during the period March 1, 2019
through June 30, 2019.

26. The Defendant Company has failed and refused, and continues to fail and refuse,

{BO106050.1} 5
Case 7:19-cv-07296-CS Document1 Filed 08/05/19 Page 6 of 13

to pay the contributions and deductions due for the period March 1, 2019 through June 30, 2019,
plus the applicable interest, liquidated damages, attorneys’ fees, audit fees, and costs.

27. The Defendant Company, therefore, owes $32,307.14 in fringe benefit
contributions and deductions for hours worked by the Defendant’s employees for the period March
1, 2019 through June 30, 2019, plus interest, liquidated damages, attorneys’ fees, audit fees, and
costs at the rates set forth in the Collections Policy.

IV. SECOND CAUSE OF ACTION

28. Plaintiffs repeat and reallege each and every allegation contained in paragraphs “1”
through “27” inclusive of this Complaint as if set forth fully at this point.

29. During the period August 1, 2018 through February 28, 2019, Defendants untimely
remitted $53,479.20 to the Plaintiffs related to hours worked in covered employment by its
employees pursuant to the Agreement.

30. Asa result of the Defendants’ untimely remittance of $53,479.20, the Defendants
owe interest and liquidated damages at the rates set forth herein.

31. Defendants, therefore, owe $374.37 in interest and $5,347.92 in liquidated damages
related to work in covered employment during the period August 1, 2018 through February 28,
2019 together with the costs and fees of collection.

32. Based on the failure to follow the Collections Policy, the Defendant Company owes
$374.37 in interest on the late paid contributions and $5,347.92 in liquidated damages related to
the late paid contributions, plus the costs and fees of collection as set forth in the Collections
Policy.

V. THIRD CAUSE OF ACTION

33. Plaintiffs repeat and reallege each and every allegation contained in paragraphs “1”

{p0106050.1} 6
Case 7:19-cv-07296-CS Document1 Filed 08/05/19 Page 7 of 13

through “32” of this Complaint as if fully set forth herein.

34. _ ERISA Section 404(a) provides that fiduciaries must discharge their duties with
respect to an ERISA covered plan “solely in the interest of the participants and beneficiaries” and
“for the exclusive purpose of providing benefits” and “defraying reasonable administrative
expenses” (29 U.S.C. §1104(a)(1){A)].

35. ERISA Section 404(a) also provides that fiduciaries must discharge their duties “in
accordance with the documents and instruments governing the plan insofar as such documents and
instruments” are consistent with federal law [29 U.S.C. §1104(a)(1)(D)).

36. The Trusts provide in pertinent part that title to all monies paid into and/or due and
owing to the Funds vested in and remains exclusively in the Trustees of the Funds, so outstanding
and withheld contributions constitute plan assets.

37. As a result of the work performed by Defendants under the Agreements,
Defendants, upon information and belief, received substantial sums of money related to
construction projects intended to pay, among other things, the wages and benefits of employees
furnishing and supplying the labor.

38. Defendants were fiduciaries with respect to the plan assets that they failed to timely
remit to the Funds.

39. | Upon information and belief, Defendant Autumn Mosca owned, controlled, and
dominated the affairs of Defendant Company, she purportedly acted on behalf of and in the interest
of the Company, and she carried on the business of the Defendant Company for her own personal
ends.

40. Upon information and belief, Defendant Autumn Mosca withheld, permitted the

withholding of, or authorized the withholding of contributions to the Funds, and Defendant

{80106080.1) a
Case 7:19-cv-07296-CS Document1 Filed 08/05/19 Page 8 of 13

Autumn Mosca dealt with plan assets for her own personal use and benefit although the plan assets
rightfully belonged to the Funds.

4]. Upon information and belief, Defendant Autumn Mosca had managerial discretion
and control over Defendant Company, made all decisions on behalf of the Defendant Company,
signed contracts governing the Defendant Company, acted on behalf of and in the interest of
Defendant Company, and made all decisions concerning payments by the Defendant Company.

42. Upon information and belief, Defendant Autumn Mosca determined which
creditors Defendant Company would pay, determined when the Defendant Company would pay
the Funds, determined how much money would be paid to the Funds, determined which employees
of the Defendant Company would be reported to the Funds, and exercised control over money due
and owing to the Funds.

43. | Upon information and belief, Defendant Autumn Mosca commingled or permitted
the commingling of assets of the Funds with the Defendant Company’s general assets and used
the Funds’ assets to pay other creditors of Defendant Company rather than forwarding the assets
to the Funds.

44, __ Upon information and belief, while retaining Plaintiffs’ contributions, Defendant
Autumn Mosca transferred, applied, or diverted, or permitted the transfer, application, use, or
diversion of, the Funds’ assets for purposes other than the Funds without first making payment to
Funds.

45. The transfer of the assets to persons other than the Funds described in this
Complaint occurred, and/or the use of the assets for purposes other than those permitted by the
Plaintiff Funds occurred, with the knowledge and/or at the direction of, Defendant Autumn Mosca.

46. By withholding the contributions from one or more of the Funds, Defendant

{B0106050.1} §
Case 7:19-cv-07296-CS Document1 Filed 08/05/19 Page 9 of 13

Autumn Mosca received and retained for her own personal use and benefit, monies which were
rightfully assets of the Funds in violation of ERISA Section 404(a)(1)(A) [29 U.S.C.
§1104(a)(1)(A)].

47. By withholding the contributions from one or more of the Funds, Defendant
Autumn Mosca failed to abide by the documents and instruments governing the Funds in violation
of ERISA Section 404(a)(1)(D) [29 U.S.C. §1104(a)(1)(D)].

48. To the extent Defendant Autumn Mosca acting in her capacity as corporate officer,
director, and/or shareholder, abused her position as fiduciary by permitting, directing, or
instigating this transfer, application, or diversion in a manner contrary to her fiduciary obligations
and her actions are a breach of trust under ERISA, 29 U.S.C. §§1104, 1106, and 1109.

49, _ By reason of the wrongful diversion and/or conversion of the Funds’ assets, the
Funds have not been paid monies rightfully due to them.

50. As a result of the breaches of fiduciary duty described above, Defendant Autumn
Mosca is liable to the Funds (i) for the fringe benefit contributions due and owing to the Funds;
plus (ii) for the interest at the consolidated rate of return of the Funds’ investments; plus (iii) for
the attorneys’ fees and costs of collection; and (iv) to restore Funds any profits that Defendants
made through use and retention of the assets of these Funds.

VI. FOURTH CAUSE OF ACTION

51. Plaintiffs repeat and reallege each and every allegation contained in paragraphs “1”
through “50” inclusive of this Complaint as if fully set forth herein.

52. Absent an exemption, ERISA Section 406(a) makes it unlawful for fiduciaries to
permit ERISA covered plans to engage in certain transactions with parties in interest, including

transactions that exchange property or extend credit [29 U.S.C. §1106(a)(1}(A) and (B)}. Absent

{BOL06050. 1} 9
Case 7:19-cv-07296-CS Document1 Filed 08/05/19 Page 10 of 13

an exemption, ERISA Section 406(b) makes it unlawful for fiduciaries to deal with plan assets for
their personal account [29 U.S.C. §1106(b)(1)-(3)].

53. Atall times relevant herein, Defendants were parties in interest with respect to the
Funds because they were fiduciaries, employers, or owners within the meaning of ERISA Section
3(14)(A), (C) and (E) [29 U.S.C. §1002(14)(A), (C), and (E)].

54. To the extent that Defendant Autumn Mosca has withheld, permitted the
withholding of, or authorized the withholding of the contributions from one or more of the Funds,
Defendant Autumn Mosca has dealt with the plan assets in her own interest and/or exchanged
property or extended credit from plan assets for her own personal use and benefit in violation of
ERISA Section 406 [29 U.S.C. §1106], and she has received and retained from the Funds for, upon
information and belief, her own personal use and benefit, monies which are rightfully assets of the
Funds.

55, To the extent that Defendant Autumn Mosca has withheld, received, and retained
the contributions, or allowed the withholding and retention of contributions, Defendant Autumn
Mosca, as a party in interest, has impermissibly used the assets of one or more of the Funds in
contravention of ERISA Section 406 [29 U.S.C. §1106], the interests of the Funds and the interests
of the Funds’ fiduciaries, participants, and beneficiaries.

56. As aresult of the breaches of fiduciary duty described above, Defendant Autumn
Mosca is liable to the Funds (i) for the fringe benefit contributions due and owing to the Funds;
plus (ii) for the interest at the consolidated rate of return of the Funds’ investments; plus (iii) for
the attorneys’ fees and costs of collection; and (iv) to restore Funds any profits that Defendants

made through use and retention of the assets of these Funds.

{B0166050.1} 10
Case 7:19-cv-07296-CS Document1 Filed 08/05/19 Page 11 of 13

VIL. FIFTH CAUSE OF ACTION

57. Plaintiffs repeat and reallege each and every allegation contained in paragraphs “1”
through “56” inclusive of this Complaint as if set forth fully herein.

58. If this Court does not enjoin Defendants from further violations of ERISA, LMRA,
the Agreements, Trusts, and Collections Policy, the Funds will be further damaged as a result
thereof in ways and amounts which cannot be accurately measured in terms of money, either as to
extent or amount.

59. Defendants have failed to comply with their obligations to the Plaintiff Funds,
despite due demand for compliance, and unless this Court enjoins Defendants from violating
ERISA, LMRA, the Agreements, Trusts, and Collections Policy, Defendants will continue to fail
to timely remit contributions, deductions, and monthly remittance reports described above, causing
Plaintiff Funds and the beneficiaries of the Funds to incur additional serious and irreparable harm
by further burdening and obstructing the administration and operation of the Funds and
endangering the payment of promised benefits from the Funds to qualified beneficiaries.

60. Defendants’ failure to comply with its obligations to the Funds has reduced the
corpus and income of the Funds thereby jeopardizing the stability and soundness of the Funds as
well as the ability to pay benefits.

61. Defendants’ failure to comply with their obligations to the Funds may cause
sufficient instability to the Funds’ financial affairs such that participant benefits may be reduced
or terminated.

62. | Because Defendants continue to fail to comply with their obligations to the Funds,
new delinquencies are now being created monthly, again depriving the Funds of adequate monies

to pay promised benefits which in turn could cause the foregoing irreparable harm to be intensified

(80106050. 1) i1
Case 7:19-cv-07296-CS Document1 Filed 08/05/19 Page 12 of 13

in magnitude.

63. Based on the foregoing instances of serious, substantial, and irreparable injury and
damage, a mere money judgment is an inadequate remedy at law.

64. Unless this Court enjoins Defendants from breaching ERISA, LMRA, the
Agreements, Trusts, and Collections Policy and unless Defendants are compelled to remit all
monies and reports that become due or are determined to be due to Plaintiffs whether arising before
or after commencement of the action, greater injury will be inflicted upon the Funds, their Trustees,
participants and beneficiaries, by denial of relief than could possibly be inflicted upon Defendants
by granting such relief.

VI. PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

A. On Plaintiffs’ First Cause of Action, judgment against the Defendant Company for
$32,307.14 in fringe benefit contributions and deductions for hours worked by the Defendants’
employees for the period March 1, 2019 through June 30, 2019, plus interest, liquidated damages,
attorneys’ fees, audit fees, and costs at the rates set forth in the Collections Policy.

B. On Plaintiffs’ Second Cause of Action, judgment against Defendant Company for
$374.37 in interest on the late paid contributions and $5,347.92 in liquidated damages related to
the late paid contributions, plus the costs and fees of collection as set forth in the Collections
Policy.

Cc. On Plaintiffs’ Third and Fourth Causes of Action, judgment against Defendant
Autumn Mosca (i) for the fringe benefit contributions due and owing to the Funds; plus (ii) for the
interest at the consolidated rate of return of the Funds’ investments; plus (iii) for the attorneys’

fees and costs of collection; and (iv) to restore to the Funds any profits that Defendants made

{80106050.1} l 2
Case 7:19-cv-07296-CS Document1 Filed 08/05/19 Page 13 of 13

through use and retention of the assets of these Funds.
D. On Plaintiffs’ Fifth Cause of Action, judgment against the Defendants as follows:

1. Judgment for any and all additional contributions and deductions that
become due following commencement of the action or are
determined to be due whether arising before or after commencement
of the action, plus the applicable interest and liquidated damages as
set forth herein;

2. A permanent injunction preventing and restraining the Defendants
from breaching the Agreements and Declarations of Trust, and the
collective bargaining agreement by which they are bound; and

3, A permanent injunction directing the Defendants to perform and
continue to perform their obligations to the Plaintiffs, specifically,
directing them to timely furnish the required monthly remittance
reports and payments to Plaintiffs, and to provide the Plaintiffs, upon
demand and at Defendants’ expense, access to the books and records
for an audit and examination relating to the employment of its
employees, including but not limited to weekly payroll reports,
payroll journals and quarterly employer reports for various federal
and state agencies.

E. Such further relief as the Court deems just and appropriate.

DATED: August 5, 2019 BLITMAN & KING LLP

——
By: Cie Ud
aniel Kornfeld of counsel

Attomeys for Plaintiffs

Office and Post Office Address

One Penn Plaza, Suite 2601

New York, NY 10119-2699
Telephone: (212) 643-2672
Facsimile: (315) 471-2623

e-mail: dekornfeld@bklawyers.com

{B01G6050. 1} l 3
